DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on December 27, 2021.  Claims 1-7 are pending.  Claims 1 and 7 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 27, 2021 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (hereinafter “Kobayashi”).
Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kobayashi.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With respect to independent claims 1 and 7, Kobayashi discloses applying a steering reaction force obtained by adding a first steering reaction force according to a steering angle of a steering wheel and a second steering reaction force according to a steering angular acceleration of the steering wheel to the steering wheel (see col. 21, line 31 - 48:  Steering controller 519 determines a control quantity Th of reaction motor 505 according to a following equation (6):  Th=Kp×0+Kd×dθ/dt+Kdd×d 2 θ/dt 2 +Dd×Kf×F.  In this equation, θ is the steering angle, Kp is a steering angle gain, Kd is a steering angular speed gain, Kdd is a steering angular acceleration gain, Dd is a road surface reaction coefficient, Kf is a road surface reaction gain, and F is a road reaction (that is a reaction force). In equation (6), the first, second and third terms of the right side determine a control quantity of the steering reaction based on steering angle θ, and the fourth term of the right side determines a control quantity based on the road surface reaction F. Therefore, influence of a force applied to a tire from the road surface is reflected in the steering reaction torque. The steering angular acceleration d2θ/dt2, and steering angular speed dθ/dt are calculated from the sensed variable of steering angle sensor 501.); 
determining a possibility that an emergency steering operation of the steering wheel by a driver will be performed (see col. 5, lines 43-57:  Controller 50 calculates a risk potential to each obstacle (that is, a physical quantity representing the degree of closeness of host vehicle 1A to an obstacle). Moreover, controller 50 calculates a comprehensive risk potential of the surrounding around the host vehicle by synthesizing or integrating or totalizing individual risk potentials of obstacles around the vehicle, and performs a cooperative control for coordinating a lateral control in the vehicle lateral direction (control of a steering reaction and/or a steering angle), a longitudinal control in the vehicle longitudinal direction (control of a longitudinal (driving/braking) force and/or reaction of at least one of the accelerator pedal and brake pedal) and a vertical control in the vehicle vertical or normal direction (control of the fluid pressure and/or suspension strokes of the active suspensions); and 
when it is determined that there is the possibility of the emergency steering operation being performed, making the second steering reaction force small compared with when it is not determined that there is the possibility of the emergency steering operation being performed (see col. 16, lines 49-61:  When the risk potential is higher than the first threshold, the information transmission control system decreases the degree of restraint or suppression as the risk potential increases in the region above the first threshold. Thus, by restraining the vehicle behavior with the first control quantity when the operational reaction is small, the control system can cause the driver to recognize information in the form of the operational reaction even if the operational reaction is small. When the risk potential is high and hence the operational reaction is increased, then the control system can cause the driver to recognize the operational reaction while transmitting information from the outside by decreasing the degree of restraint for restraining the vehicle behavior.).  
With respect to dependent claim 2, Kobayashi discloses wherein when it is determined that there is the possibility of the emergency steering operation being performed, the second steering reaction force is set to 0 (see col. 6, lines 39-54: The damping force TD decreases monotonically or linearly as the steering angular speed6' increases, and the rate of decrease of damping force TD with respect to the steering angular speed 0' is increased as the generation or production torque TH increases. In the example shown in FIG. 3, the damping force calculation control map has a horizontal axis expressing the steering angular speed 0' and a vertical axis expressing the damping force TD, and this control map is set in the following manner. When steering angular speed O' increases from Zero in the positive direction, the damping force TD decreases in the negative direction from a value TD0 (Zero) in proportion to the steering angular speed 0'. When steering angular speed 0' decreases from Zero in the negative direction, the damping force TD increases in the positive direction from the valueTD0 (zero) in proportion to the steering angular speed 0'.).  
With respect to dependent claim 3, Kobayashi discloses wherein the steering reaction force obtained by adding a third steering reaction force according to a steering angular velocity of the steering wheel, the first steering reaction force, and the second steering reaction force is applied to the steering wheel (see col. 14, lines 16-24:  The command steering reaction is increased so as to increase a steering reaction tending to return the steering wheel to the neutral position, and hence to reduce the steering wheel angle as the lateral risk potential RPy becomes higher. At a step S303, controller 50 delivers the command steering reaction FS calculated at S302, to the steering reaction control unit 60. After S303, controller 50 repeats the lateral assist control process of FIG. 10 until a command is inputted by the driver to stop the execution.).  
With respect to dependent claim 4, Kobayashi discloses wherein when a risk to an obstacle around a host vehicle is equal to or more than a threshold value, it is determined that there is the possibility of the emergency steering operation (see col. 11, lines 56-63, col. 12, lines 22-34:  controller 50 compares the risk potential RP calculated by the risk potential calculating process with a predetermined threshold RP0 to determine whether risk potential RP is higher than threshold RP0. When risk potential RP is higher than threshold RP0, then controller 50 proceeds from S101 to a step S102, and calculates an information transmission control criterion parameter α0 at S102.  When risk potential RP is lower than or equal to threshold RP0, then controller 50 proceeds from S101 to a step S103, and sets the information transmission control criterion parameter α0 to zero (α0=0) at S103. After S102 or S103, controller 50 repeats the information transmission control process of FIG. 6 until an end command is inputted by the driver.  The information transmission control criterion parameter α0 calculated at S102 or S103 is used, by controller 50, as a parameter representing the degree of addition of an additional control to a normal suspension control of the active suspension system 4 (4FR, 4FL, 4RR, 4RL) normally performed in motor vehicle 1A.). 
With respect to dependent claim 5, Kobayashi discloses wherein when a time to collision with the obstacle is equal to or less than a prescribed value, it is determined that the risk is equal to or more than the threshold value (see col. 9, line 66 – col. 10, line 8: At a next step S3, controller 3 calculates a time margin TTC (time to collision) to each obstacle detected or recognized at S2. The time margin TTCk to an obstacle k is calculated by using the following equation (1):  TTCk=(Dk−σ(Dk))/(Vrk+σ(Vrk)).  In this equation: Dk is a relative distance from vehicle 1A to the obstacle k; Vrk is a relative speed of the obstacle k with respect to vehicle 1A; σ(Dk) is a dispersion of the relative distance; and σ(Drk) is a dispersion of the relative speed.).  


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661